Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 13-16 of copending Application No. 2021/0048262 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same invention, with only obvious differences, such as slightly more specific language in the reference application independent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-15, 16, and 22-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hatfield (8,733,007).
Hatfield disclose a pump action shotgun 1 comprising all claimed elements including an upper 14 and lower 12 receiver; a cover 16 removably positioned (See Figure 1) between the lower receiver and a butt stock (the rearmost portion of firearm 1); two tubular magazines 40, 42; and claimed elements for firing the shotgun and controlling motion of the shells through the magazines (see Figures 1, 2, and 4).  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield (8,733,007) in view of Geissele et al (10,890,391).
Hatfield disclose a pump action shotgun 1 comprising most claimed elements including an upper 14 and lower 12 receiver; a cover 16 removably positioned (See Figure 1) between the lower receiver and a butt stock (the rearmost portion of firearm 1); two tubular magazines 40, 42; and claimed elements for firing the shotgun and controlling motion of the shells through the magazines (see Figures 1, 2, and 4).  Hatfield fails to disclose the tabs, lugs, and connecting pins to connect the upper receiver to the lower receiver.  Geissele et al teach that it is known to use such elements 54, 44 to connect .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield (8,733,007) in view of Chvala  (2014/0259848).
Hatfield disclose a pump action shotgun 1 comprising most claimed elements including an upper 14 and lower 12 receiver; a cover 16 removably positioned (See Figure 1) between the lower receiver and a butt stock (the rearmost portion of firearm 1); two tubular magazines 40, 42; and claimed elements for firing the shotgun and controlling motion of the shells through the magazines (see Figures 1, 2, and 4).  Hatfield fails to disclose the butt stock being movable on a guide rail and having a cavity receiving the rail.  Chvala teaches that it is known to use a butt stock being movable on a guide rail and having a cavity receiving the rail (see Figures 2 and 3).  Motivation to combine is the improved performance by having a butt stock which can be adjusted to fit the user.  To employ the teachings of Geissele et al on the firearm of Hatfield and have the claimed movable butt stock is considered to have been obvious to one having ordinary skill in the art.
Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE